Citation Nr: 0807636	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  06-16 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE


Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The veteran had active military service from October 1967 to 
April 1969.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

In April 2007, the Board remanded the veteran's case to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
to comply with his request to testify during a hearing before 
a Veterans Law Judge.  In September 2007, the veteran 
testified at a hearing at the RO before the undersigned.  A 
transcript of the hearing is of record.


FINDING OF FACT

The evidence is in approximate balance as to whether the 
probative medical evidence of record supports a finding that 
the veteran's service-connected PTSD is manifested by sleep 
difficulty including combat-related nightmares, irritability, 
hyperarousability including hypervigilance, anxiety, 
depression, and social problems resulting in occupational and 
social impairment with reduced reliability and productivity, 
with no more than serious impairment, treated with regular 
outpatient psychotherapy and prescribed medication; without 
evidence of illogical speech, near-continuous panic, impaired 
impulse control, spatial disorientation, or neglect of 
personal hygiene.


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, the 
schedular criteria for an initial 50 rating, but no more, for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.125, 4.130, Diagnostic Code (DC) 9411 (2007).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court acknowledged in Pelegrini 
that where the § 5103(a) notice was not mandated at the time 
of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In a November 
2006 letter, the RO provided the veteran with notice 
consistent with the Court's holding in Dingess/Hartman.  
While the appellant's claim for an increased initial rating 
for PTSD is being granted herein, the Board leaves to the RO 
to assign an appropriate effective date for that award.  As 
set forth below, there can be no possibility of prejudice to 
him and, as described herein, no additional notice or 
development is indicated in the appellant's claim. 

In a March 2005 letter, issued prior to the June 2005 rating 
decision, the RO informed the appellant of its duty to assist 
him in substantiating his claim under the VCAA and the effect 
of this duty upon him claim.  It is concluded therefore that 
appropriate notice has been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  In conjunction with his claim, 
the veteran was afforded three VA examinations and testified 
during a hearing before the undersigned.  Thus, for these 
reasons, any failure in the timing or language of VCAA notice 
by the RO constituted harmless error.

Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008) requires that VA notify the claimant that, to 
substantiate a claim: (1) the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  

In this case, the Board is aware that the March 2005 VCAA 
letter does not contain the level of specificity set forth in 
Vazquez-Flores.  However, the Board does not find that any 
such procedural defect constitutes prejudicial error in this 
case because of the evidence of actual knowledge on the part 
of the veteran and other documentation in the claims files 
reflecting such notification that a reasonable person could 
be expected to understand what was needed to substantiate the 
claims.  See Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 
2007).  

In this regard, the Board is aware of the veteran's September 
2007 hearing testimony during which he described the effect 
his disability has had on his employability and daily life 
and he has been furnished the criteria for an increased 
rating for the service-connected PTSD. 

Therefore, the Board does not view the disability at issue to 
be impacted by the second requirement of Vazquez-Flores, and 
no further analysis in that regard is necessary.  

Finally, the statement of the case and the supplemental 
statement of the case set forth the rating criteria 
applicable to the PTSD disability.  The veteran was 
accordingly made well aware of the requirements for increased 
ratings for this disability pursuant to the applicable rating 
criteria, and such action thus satisfies the third 
notification requirement of Vazquez-Flores.  

II.	Factual Background

In the June 2005 rating decision, the RO granted service 
connection for PTSD and awarded a 30 percent disability 
rating.  The RO's determination was based, in large measure, 
on a review of the veteran's service records that verified 
his alleged stressful events in service, and VA medical 
records dated to February 2005 and a May 2005 VA examination 
report that included a diagnosis of PTSD based upon those 
stressful events.
 
A February 2005 VA outpatient mental health psychological 
assessment record indicates that the veteran, who was 56 
years old, was initially seen because of anger/irritability 
and easy frustration that caused him to throw objects.  He 
said his mood swings caused marital difficulty.  The veteran 
had chronic pain due to shoulder problems that contributed to 
his depression.  He often had useless/worthless thoughts and 
a recent decrease in pleasurable activities, with thoughts of 
death and passive suicidal thoughts, but denied any active 
suicidal or homicidal ideation.  He denied attention and 
concentration problems, but often had several projects going 
at once and had difficulty finishing them.  He had sleep 
difficulty with combat-related nightmares and intrusive 
thoughts and difficulty showing his feelings or trusting 
others.  The veteran said that, although he drank heavily 
after discharge, he currently drank two to seven beers daily 
and/or one or two glasses of wine two or three days a week.  
He cut his drinking back a great deal and did not believe he 
had a problem, but said his wife was sometimes upset with his 
drinking and he tried unsuccessfully to cut back.  He said he 
drank to calm his nerves, sleep, and cope with chronic pain.

On examination, the veteran's mood was depressed and his 
affect was depressed and tearful.  His thought process was 
intact and there was no psychosis or suicidal or homicidal 
ideation.  The clinical impression was PTSD with depressive 
features and alcohol dependence.  The psychologist commented 
that the veteran appeared to be coping with PTSD with the use 
of alcohol.  

The VA outpatient records reflect that the veteran's PTSD was 
treated with regular outpatient individual psychotherapy and 
prescribed medication.

When he was seen in April 2005, the VA psychology note 
indicates that the veteran had chronic PTSD/depression 
symtoms that waxed and waned in intensity and impairment. 

The veteran underwent VA psychological examination in May 
2005.  According to the examination report, the veteran 
reported a significant increase in the recall of his combat-
related experiences after a shooting at the post office in 
which he worked.  He described regular contact with his two 
brothers and one sister and had a very good relationship with 
his family.  He had been married for 25 years to his second 
wife whom he described as very supportive and with whom he 
had a college-age daughter.  The veteran said he had a very 
good relationship with his wife and daughter, attended 
church, and tried to remain active in relationships with 
neighbors.  He was employed by the United States Postal 
Service as a custodian for the past 24 years and continued to 
work there.  

Subjectively, the veteran said he used avoidance to cope with 
intrusive recollections of combat-related events and became 
tearful on recalling his military service.  He described his 
mood as "pretty good sometimes, but at other times, I just 
feel down or irritated."  He said he yelled a lot and had 
increased difficulty going out.  The veteran went out with 
close friends but said he was "not a mingler" and was 
"uncomfortable with strangers."  He also said that he tried 
"not to put myself in a position where I have to trust 
somebody."  The veteran flinched at loud noises and was 
hypervigilant.  He had sleep difficulty with combat-related 
nightmares once or twice a month and was cautious regarding 
relationships.

Objectively, the veteran arrived on time for his evaluation 
and was noted to have good grooming and hygiene.  His affect 
was broad and often tearful and his speech was within normal 
limits.  He was pleasant on approach, cooperative, and 
demonstrated good motivation for completing the interview.  
On examination, the veteran was alert and oriented.  His 
attention and concentration were within functional limits.  
His insight was considered to be fair to good and his 
judgment was good.  There were no signs or symtoms of panic 
disorder, mania, major depression, obsessions, compulsions, 
delusional thought, or thought disorder.  No suicidal or 
homicidal ideation was elicited.  The veteran's mood was 
mildly depressed and anxious.  His affect was congruent with 
mood and he was considered fully competent to manage his 
financial affairs.

In summary, the VA examiner said the veteran experienced 
intrusive re-experiencing symtoms during sleep and waking 
hours.  He evidenced emotional constriction, difficulty with 
trust, and avoidance of reminders of his traumas.  He also 
reported several hyperarousal symtoms, including disturbed 
sleep, easy irritability, hypervigilance, and hyper startle.  
The veteran's tearfulness and mildly depressed mood appeared 
to be related to PTSD symtoms.  The Axis I diagnosis was 
moderate chronic PTSD and a score of 62 was assigned on the 
Global Assessment of Functioning (GAF) scale.

In July 2006, the veteran underwent another VA psychological 
examination.  According to the examination report, the 
examiner reviewed the veteran's medical records.  It was 
noted that the veteran continued to work as a night shift 
custodian for the United States Postal Service.  He said he 
liked it and there was no real pressure on the job.  The 
veteran remained married to his second wife, described their 
relationship as "good, pretty sound," and acknowledged that 
he was not that open but his wife was able to pull things out 
of him.  Both he and his wife were very close to their 
college-age daughter.  The veteran said he cut down the 
amount of alcohol he consumed about a year ago, since being 
in individual psychotherapy.  The examiner noted that 
progress notes reflected that the veteran saw a VA 
psychologist for biweekly individual therapy for PTSD since 
February 2005 and benefited greatly from this treatment.    

When asked about his current problems, the veteran noted his 
neck pain and said his current mood was good.  He denied any 
thoughts of hopelessness or helplessness, tearfulness, 
anhedonia, low motivation/energy, and low self-esteem.  He 
denied suicidal ideation and said his appetite was good.  
Since starting individual therapy, he had recurring combat 
related-nightmares about once a month.  He had flashbacks, 
most recently in January, and had daily intrusive, 
distressing combat-related memories that sometimes relate to 
his feeling of guilt that he had not done more.  He was 
reminded of Vietnam during nighttime thunderstorms.  He 
avoided combat-related thoughts, feelings, and conversations, 
and was able to be more open to two high school friends who 
were veterans.  He avoided reminders of Vietnam and was 
uncomfortable in crowds, when he felt anxious and perspired 
and believed others were looking at him.  The veteran had a 
few other high school friends but was uncomfortable with 
strangers, did not develop new relationships, and generally 
had low trust of everyone.  He had a hyper startle response 
and was hypervigilant, always checking for possible danger.  
In a restaurant, he sat with his back to a wall.  

The veteran further stated that he thought others regularly 
talked about him that was some level of paranoia.  He denied 
homicidal ideation and physical and verbal aggressiveness.  
He threw objects around when he was outside and alone but 
this did not relate to aggression toward another person.  He 
raised his voice to his wife when he was frustrated.  When 
not working, the veteran shared cleaning, cooking, laundry, 
dog care, and yard responsibilities of the home.  He had a 
barn workshop and did repairs, woodworking, welding and other 
projects, sometimes with his brother.  He sometimes went to 
local ball games with his veteran friends or barbequed with 
his neighbor.  He read a lot but watched little television.

Objectively, the veteran arrived slightly late but was 
cooperative and pleasant, presenting with good grooming and 
casual, but clean, and neat clothing.  His eye contact was 
good and his facial expression was animated.  There were no 
abnormal motor movements.  He was tearful when he talked 
about the guilt he felt for not doing more while in a fire 
fight in Vietnam.  His speech was within normal limits, his 
affect was appropriate, and his range of affect was broad.  
The veteran was alert and oriented.  His stream of thought 
was coherent, relevant, logical, and goal-oriented.  He spoke 
of thinking some things might be coming at him in his 
peripheral vision, indicating that, at night while watching 
television, he may see a "shadow creeping up on you".  This 
was considered by the examiner more likely related to the 
veteran's hypervigilance than any sign of psychosis and there 
was no evidence of psychosis overall.  Memory was intact and 
concentration did not reflect problems although the veteran 
said at home he switched tasks and allowed an original task 
to remain incomplete for a long time.  His social judgment 
was adequate and insight appeared good.  The veteran was 
considered capable of managing his VA benefits.

The VA examiner commented that the veteran experienced 
combat-related persistent, recurrent nightmares, near daily 
thoughts, and occasional flashbacks.  The veteran had 
persistent avoidance of combat-related stimuli except with 
limited people, such as mental health providers or other 
Vietnam veterans.  Persistent symtoms of increased arousal 
included hyper startle response, hypervigilance, 
irritability, and sleep difficulty that caused clinically 
significant distress and impairment in social and 
occupational functioning.  The Axis I diagnosis was mild to 
moderate chronic PTSD and a GAF score of 65 was assigned.
 
The VA outpatient medical records reflect that the veteran's 
psychologist indicated that the veteran's PTSD symtoms were 
chronic but his symtoms were mild at times, as of December 
2006,

Also in December 2006, the veteran was evaluated by a VA 
psychiatrist.  The veteran complained of having a lot of 
anger.  He also complained of frequent combat-related 
nightmares, and was trying to alter the upsetting nature of 
his dreams by voluntarily changing the dreams' outcomes that 
he worked on with his VA psychologist.  He requested 
medication to help him sleep.  The psychiatrist noted that 
the electronic record showed the veteran was compliant with 
taking prescribed medication.  The Axis I diagnosis was 
chronic PTSD and a GAF score of 65 was assigned.  In the 
psychiatrist's assessment, the veteran had PTSD that was 
exacerbated by the current war and suffered from anxiety, 
insomnia, anger, and defensiveness.  He had outpatient 
psychotherapy for his PTSD anxiety and hyperarousability but 
was reluctant to take antidepressants due to possible side 
effects.  He sought longer acting medication for insomnia.

The VA outpatient mental health records indicate that the 
veteran's psychologist reported that the veteran was doing 
generally well in January 2007.   In April 2007, the 
veteran's symtoms increased after the Virginia Tech 
shootings.  When seen in August 2007, the veteran had better 
management of his symtoms that were less frequent and was 
noted to have a lot of anxiety and tension.

In an August 2007 signed statement, the veteran's treating VA 
psychologist said the veteran had worked very hard during 
intensive individual outpatient psychotherapy since March 
2005 and made solid progress in managing intrusive symtoms of 
re-experiencing.  It was noted that at the beginning of his 
treatment, the veteran had fairly horrific, frequent, and 
intense combat-related memories.  With treatment, he had 
better control over his symtoms that, while present, were 
generally not as frequent, intense, or disruptive.  The 
veteran's alcohol use also decreased with treatment.  The VA 
psychologist said that "[d]espite his treatment gains, [the 
veteran] continues to have problems with irritability, severe 
insomnia, periods of depressive dysphoria, anxiety and high 
levels of tension including bruxism."  According to this 
treating psychologist, the veteran was an "overall resilient 
and optimistic" man who "has done just about everything in 
his power for symtoms relief."  A GAF score 50 to 55 was 
estimated depending on the level of psychosocial distress. 

When seen by a VA psychologist in the outpatient clinic in 
September 2007, it was noted that the veteran continued to 
have PTSD symtoms with insomnia but felt in better control of 
his symtoms.

During his September 2007 Board hearing, the veteran 
testified that he worked for the Post Office for twenty-four 
years, currently as a night janitor.  He had a good 
relationship with his immediate boss who knew of his PTSD and 
was accommodating, more patient and less demanding. (see 
hearing transcript at page 21).  He said his PTSD caused 
panic attacks approximately once a week and impaired memory 
with loss of motivation (Id. at 5-6).  The veteran said he 
was easily irritated by little things (Id. at 9) and had 
homicidal thoughts but would not act on them that he 
essentially described as similar to road rage (Id. at 11).  
He had combat-related nightmares and dreams two to three 
times a week and flashbacks that were triggered by the noise 
of thunderstorms (Id. at 18).  He had a fairly good 
relationship with his adult daughter (Id. at 8).  The veteran 
said his life was pretty isolated but he did some things with 
some of his veteran friends (Id. at 22).  The veteran saw his 
VA psychotherapist twice a month and had prescribed 
medication that made him nauseous and that he did not always 
take as recommended (Id. at 14).  He felt depression at times 
that was helped by alcohol.   

In October 2007, the veteran underwent a VA psychological 
examination.  According to the examination report, the 
examiner reviewed the veteran's medical records.  It was 
noted that, since the July 2006 VA examination when mild to 
moderate PTSD was diagnosed, the veteran continued to do 
fairly extensive outpatient mental health treatment with his 
VA psychologist and a VA psychiatrist who prescribed 
medication.  The veteran's other physical ailments, including 
back pain, Barrett's esophagus, and hypertension were noted.  
The veteran complained of daily PTSD symtoms of mild to 
moderate severity and duration that lasted for a couple of 
days with remissions for a couple of days up to a week, that 
included improved capacity for adjustment during those times.  
The veteran subjectively complained of working on controlling 
his temper.  He thought about Vietnam daily and had combat-
related nightmares two or three times a week that worsened 
since a recent local shooting.  The ongoing Iraq war 
continued to affect his PTSD. 

Further, since his last VA examination, the veteran continued 
to work full time as a janitor at the Post Office, and took 
overtime when it was offered.  He worked at the Post Office 
for fifteen years.  He said he did a good job at work and was 
generally left alone, that he appreciated.  He took a few 
days off from work during the past year because he did not 
feel right when he lacked sleep that made him edgy and denied 
other mental health problems at work.  The veteran was 
married for twenty six years and had one adult daughter.  He 
said his wife "walks on glass with me" but otherwise 
described their relationship as pretty good and had a good 
relationship with his daughter.  

Furthermore, the veteran said he spent most of his social 
time with his brother and several service buddies and they 
drank alcohol as a means to socialize.  The veteran drank 
alcohol daily, had three to five drinks per sitting both 
socially and to unwind, and denied that his drinking was 
problematic.  He stayed busy working and doing yard work in 
his big yard.  The veteran said that, fairly recently, he 
pushed his brother hard but, otherwise, denied any history of 
violence or assaultiveness as well as any history of suicide 
attempts during the last year and a half.  It was noted that, 
overall, the veteran described a fairly moderate current 
psychosocial functional status.  The veteran maintained 
successful full-time employment and kept up with routine 
responsibilities of self-care and family role functioning.  
The veteran's physical health was mixed and significantly 
affected by his bad back.  According to the VA examiner, the 
veteran's social/interpersonal relationships were fairly 
specific to his brother and a couple of service friends, and 
his recreation/leisure pursuits appeared adequate.

On examination, the veteran demonstrated no impairment of 
thought process or communication, or any delusions or 
hallucinations.  His eye contact and interaction were normal.  
He became tearful when talking about the recent local 
shooting and his worries about his daughter's plans to travel 
after she completed school.  He described having some 
fleeting suicidal thoughts due to back pain but denied more 
significant suicidal ideations, plans or intent, as well as 
any homicidal thoughts.  He endorsed a good history of 
maintaining minimal personal hygiene and other basic 
activities of daily living.  The veteran was oriented and 
said his memory was "fading with age."  He denied obsessive 
or ritualistic behaviors and panic attacks.  His speech was 
within normal limits.  

Additionally, the veteran indicated that he felt more 
depressed recently due to back pain and his worries about his 
daughter's moving away.  He said the brief periods of 
depression lasted one or two days, and he felt more down and 
withdrawn, staying to himself, losing some interest, and 
trying not to associate with anyone.  The veteran reported 
some anxiety about whether he will "go off the handle and 
hurt someone."  As to incidences of impaired impulse 
control, he recently pushed his brother and had some 
increased road rage, but denied having any physical 
confrontations with anyone other than his brother.  The 
veteran said he slept about four or five hours during the day 
and worked at night.  He also napped.  He felt his energy was 
affected by his pain medications that slowed him down and 
made him feel like a "slug."

The VA examiner's assessment was that the veteran continued 
to identify behavioral, cognitive, social, and affective 
symtoms attributable to PTSD.  The veteran endorsed ongoing 
trauma and reeexperiencing in the form of daily mild to 
moderately severe daily intrusive thoughts, as well as 
nightmares several times a week, avoidance of combat-related 
events, and heightened physiological arousal in terms of 
sleep problems, irritability, concentration that he described 
as "pretty good" but continued hypervigilance and 
exaggerated startle response.  As to the level of severity of 
the veteran's PTSD since July 2006, the veteran complained of 
"more violent dreams, I'm always on my guard, I plan to 
attack first, get the upper hand.  More irritable..." and that 
the recent local shooting revived combat-related memories.  
He said there was a shooting at work several years ago and, 
thus, he felt more on guard and watchful of others.

The diagnoses at Axis I included chronic PTSD of moderate 
severity and a GAF score of 60 was assigned that equated to 
moderate symtoms.  The VA examiner opined that "the 
veteran's PTSD has worsened since his July 2006 evaluation, 
from a GAF at that time equaling 65 to a current GAF of 60, 
to indicate more moderate symtoms now, including increased 
violent dreams, as well as ongoing avoidance, reexperiencing 
and heightened physiological arousal."  It was noted that 
the veteran worked quite diligently in his outpatient mental 
health treatment and had an "up-and-down" past year to year 
and one half.  Another Axis I diagnosis was adjustment 
disorder with depressed mood due to his back injury and 
ongoing back pain and worries about his daughter.  The VA 
examiner opined that it was less likely than not that the 
veteran's current adjustment disorder with depressed mood was 
related to his service-connected PTSD.

In sum, the VA examiner said the veteran described a variety 
of mild changes in his psychosocial functioning status and 
quality of life since his July 2006 VA examination.  The 
veteran maintained successful employment and kept up with 
routine responsibilities of self care; he said his wife was 
somewhat careful around him but otherwise they had a good 
relationship.  His social/interpersonal relationships were 
fairly specific to his brother and some service friends, and 
his recreation/leisure pursuits appeared adequate.  

The VA examiner also stated that "the veteran does now 
endorse a moderate level of PTSD," including persistent 
reexperiencing, avoidance, and increased arousal, all of 
which affects his quality of like, specifically his social 
and occupational functioning.  The veteran said he tended to 
do a good job but generally stayed to himself and took a few 
days off during the past year because he did not feel up to 
going to work because of poor sleep and irritability, that 
were PTSD symtoms.  The VA examiner said that the "veteran's 
PTSD is of moderate severity and has worsened somewhat since 
his last compensation and pension mental health 
examination."  The VA examiner also commented that there was 
occasional decrease in the veteran's work efficiency where 
there were intermittent periods of inability to perform 
occupational tasks due to signs and symtoms, but generally 
satisfactory functioning.  

III. Legal Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  

The Board here notes that this is a situation where the 
veteran has expressed continuous disagreement with the 
initial rating assignment.  The Court has addressed the 
distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of entitlement to 
compensation, and a later claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Court 
noted that the rule from Francisco v. Brown, 7 Vet. App. 55, 
58 (1994), as to the primary importance of the present level 
of disability, is not necessarily applicable to the 
assignment of an initial rating following an original award 
of service connection for that disability.  Rather, the Court 
held that, at the time of an initial rating, separate ratings 
could be assigned for separate periods of time based upon the 
facts found - a practice known as assigning "staged" ratings.  
The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

Under the current schedular criteria, DC 9411 (for PTSD), is 
evaluated under the general rating formula used to rate 
psychiatric disabilities other than eating disorders.  38 
C.F.R. § 4.130.  A 30 percent disability rating is in order 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.

Finally, a 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health - illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting from the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV).  A GAF score of 50 denotes serious 
symptoms or serious impairment in social or occupational 
functioning; a GAF score of 60 denotes moderate symptoms or 
moderate difficulty in social and occupational functioning, 
e.g., having few friends or having conflicts with peers or 
co-workers; and a GAF of 70 denotes some mild symptoms or 
difficulty in social and occupational functioning.  These 
scores have been recognized by the Court as an indicator of 
mental health on a hypothetical continuum of mental health-
illness.  Carpenter v. Brown, 8 Vet. App. at 242. 

When it is not possible to separate the effects of a non-
service-connected condition from those of a service-connected 
disorder, reasonable doubt should be resolved in the 
claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected disability.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998); see also 38 C.F.R. § 3.102.

Giving the benefit of the doubt to the veteran, and after 
considering all of the objective evidence of record and the 
relevant rating criteria, the Board is of the opinion that an 
initial 50 percent rating, but no more, is warranted for the 
veteran's service-connected PTSD.  The medical evidence 
indicates that the veteran's symptomatology has included 
hyper arousal, anger and irritability, depression, anxiety, 
sleep difficulty, and a need to take prescribed medication 
and have outpatient psychotherapy, as documented in the May 
2005, July 2006, and October 2007 VA examination reports and 
outpatient treatment records.  The VA examiner in May 2005 
described moderate PTSD and assigned a GAF score of 62, and 
mild to moderate PTSD was noted by the VA examiner in July 
2006 who described chronic PTSD symptoms and assigned a GAF 
score of 65; although, in August 2007, the veteran's VA 
treating psychologist said that the veteran had severe 
insomnia and periods of depressive dysphoria, anxiety and 
high tension levels that included bruxism and assigned a GAF 
score of 50 to 55; while, October 2007, a VA examiner 
described the veteran as oriented with moderate PTSD that had 
worsened since July 2006, and assigned a GAF score of 60.

VA medical records, dated from February 2005 to September 
2007, reflect the veteran's complaints of sleep difficulty, 
irritability, and anxiety.  The February 2005 VA mental 
health record indicates that the veteran's affect was 
depressed and tearful and his mood was depressed and, in May 
2005, the VA examiner said the veteran's mood was mildly 
depressed and anxious, and his affect congruent with mood.  
In July 2006, the VA examiner noted that the veteran showed 
some level of paranoia. These records reflect that the 
veteran was compliant with taking prescribed medication and 
attending regularly scheduled individual psychotherapy 
sessions.  Further, in September 2007, the veteran testified 
to having panic attacks approximately once a week.

As noted above, GAF is a scale reflecting a patient's 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health and illness. 
Carpenter v. Brown, 8 Vet. App. at 242.  It seems wholly 
appropriate for adjudicators to look to these scores in 
evaluating psychiatric disability since, as noted above, the 
evaluation of such disabilities involves the application of a 
rating schedule that in turn is based on average impairment 
of earning capacity.

Moreover, there is no assertion or showing that the GAF 
scores assigned to the veteran have been inconsistent with 
the clinical findings.  The May 2005 examination report, that 
assigned a GAF score of 62 for moderate chronic PTSD, the 
July 2006 VA examination report, that assigned a GAF score of 
65 for mild to moderate chronic PTSD, the August 2007 signed 
statement from the veteran's treating VA psychologist that 
assigned a GAF score of 50 to 55, and the October 2007 VA 
examination report that assigned a GAF score of 60, do not 
reflect symptoms inconsistent with a 50 percent evaluation, 
and the October 2007 VA examiner described the veteran as 
having moderate chronic PTSD that had worsened since the July 
2006 VA examination.  The 2005 through 2007 VA medical 
records corroborate this finding.  The objective medical 
evidence further demonstrates that the veteran reported hyper 
arousal, irritability, anxiety, sleep difficulty, nightmares, 
intrusive thoughts, depression, and difficulty with trust.  

As noted above, the veteran's PTSD symptoms appear to 
fluctuate.  In fact, in April 2005, his treating VA 
psychologist noted that the veteran's symtoms waxed and waned 
in intensity and impairment and, in October 2007, the VA 
examiner said that the veteran had had an up-and-down year.  
Further, while in May 2005, a VA examiner assigned a GAF 
score of 62 and in July 2006, another VA examiner assigned a 
GAF score of 65, in August 2007, serious impairment was 
evidently seen by his treating VA psychologist who stated 
that, despite his treatment gains, the veteran continued to 
have problems with irritability, severe insomnia, periods of 
depressive dysphoria, anxiety, and high tension levels 
including bruxism and assigned a GAF score of 50 to 55 but, 
in October 2007 a GAF score of 60 was assigned by the VA 
examiner who described the veteran as having moderate PTSD.

In view of the foregoing, the Board concludes that the 
evidence is at least in relative equipoise as to the level of 
psychiatric disability, and as to whether it is reasonable to 
conclude that the disability picture is comparable to a 50 
percent evaluation. Overall, the evidence shows that there is 
a question as to which of the two evaluations should apply, 
30 percent or 50 percent, since the current level of 
disability arguably, but not clearly, approximates the 
criteria for a 50 percent evaluation.  Thus, the Board 
concludes, with favorable resolution of reasonable doubt, 
that a 50 percent rating under DC 9411 is warranted, under 
the regulations currently in effect.  38 C.F.R. § 4.7.

The Board views the evidence as reflective that the veteran's 
PTSD symptomatology has tended to fluctuate in severity.  For 
example, he required treatment starting in approximately 2005 
and the evidence indicates he participated in regular 
outpatient individual psychotherapy to treat his service-
connected psychiatric disability and received prescribed 
medication from VA.  He has experienced difficulty with hyper 
arousal, sleep, irritability, anxiety, depression, and social 
isolation.  He has worked in the same job for many years.  He 
testified that he worked at night and his boss was less 
demanding and understood that he had PTSD.  

It is significant, however, that the veteran's PTSD 
symptomatology did not precisely mirror the symptoms 
illustrative of a 50 percent evaluation under DC 9411.  For 
example, there is little or no evidence in the record of 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; difficulty understanding complex 
commands; or impaired memory, judgment or abstract thinking.  
However, it is apparent that the veteran's symptoms, 
especially his sleep difficulty, hyper arousal, irritability, 
anxiety, social isolation, difficulty trusting others, and 
depression, have impaired his social and occupational 
functioning by reducing his reliability and productivity.  In 
these circumstances, therefore, the Board finds that a 50 
percent evaluation is warranted for the service-connected 
PTSD.  See 38 C.F.R. § 4.21 (not all cases will show all 
findings specified in the rating criteria, but the rating 
must in all cases be coordinated with actual functional 
impairment).  The Board notes that, in July 2006, the VA 
examiner said that the veteran had clinically significant 
distress and impairment in social and occupational 
functioning, although in October 2007, VA examiner said the 
veteran had occasional decrease in work efficiency.  Further, 
the October 2007 VA examiner noted that the veteran had an 
adjustment disorder with depressed mood due to his back 
injury and ongoing back pain and worries about his daughter.  
See Mittleider, supra.

However, the record does not show persistent symptoms that 
equal or more nearly approximate the criteria for a 70 or 100 
percent evaluation.  Even though the Board has determined 
that a 50 percent rating is warranted in this case, there is 
not a question as to whether the 70 percent rating should be 
assigned.  38 C.F.R. § 4.7.  First, it is determined that the 
increase to 50 percent is warranted by the reasonable-doubt 
doctrine.  Second, the Board would point out that there is 
simply no indication of diagnosed psychiatric impairment to 
warrant a 70 percent rating.  Symptoms such as a decline in 
personal hygiene, spatial disorientation, near- continuous 
panic, or other symptoms set out for the 70 percent rating 
are not shown.  As such, a rating in excess of 50 percent is 
not warranted.

The May 2005 VA examination findings, to include that the 
veteran was oriented, pleasant, and cooperative, with fair to 
good insight and good judgment, the July 2006 VA examination 
findings, to include that the veteran was oriented, with 
normal speech, coherent thoughts, and intact memory , and the 
October 2007 VA examination findings, to include that the 
veteran was oriented, with normal speech, and no impairment 
of thought process or communication, or any delusions or 
hallucinations, are barely representative of a 50 percent 
rating under the above-cited criteria.  

Further, while the records document the veteran's complaints 
of passive suicidal and homicidal thoughts, noted in the 
February 2005 VA outpatient record and during his September 
2007 Board hearing, respectively, these is no convincing 
evidence of suicidal or homicidal intent; or evidence of 
speech that is illogical, obscure, or irrelevant.  While the 
veteran has also described having panic attacks at leas once 
a week, there is no convincing evidence of near-continuous 
panic affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; or 
spatial disorientation, or is there evidence of severely 
impaired ability to maintain favorable relationships.  
Moreover, there has been no demonstration of neglect of 
personal hygiene and that he was not well groomed (he was 
described as having good grooming and wore clean and neat 
clothing in the May 2005 and July 2006 VA examination 
reports).  The veteran denied hallucinations or delusions.  
He has been married to his current wife for 24 years and 
described having a good relationship with her and his grown 
daughter.  The objective findings of the VA examination 
reports in 2005, 2006, and 2007 and the other medical 
evidence, to include normal speech and the report that the 
veteran is oriented, are barely representative of pertinent 
disability warranting a 50 percent rating under the current 
rating criteria.  

In reaching this decision, the Board recognizes that the 
veteran's capability to work was at times attributed to non-
service-connected disorders, such as an adjustment disorder 
with depression.  Nevertheless, the records also establish 
that he has been treated for nearly three years for chronic 
symptoms nondissociable from the service-connected PTSD that 
included hyperarousal, nightmares and sleep difficulty, 
depression, intrusive thoughts, anxiety, and irritability.  
See e.g., Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
(factors listed in the rating formula are examples of 
conditions that warrant a particular rating and are used to 
help differentiate the different evaluation levels).  
Resolving reasonable doubt in the veteran's favor, and 
without ascribing any error to the action by the RO, the 
Board concludes that the criteria for the assigned of an 
initial 50 percent rating, but no higher, for PTSD have been 
satisfied.  

In addition, the Board notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, so as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extra schedular rating under 38 C.F.R. § 
3.321(b)(1) (2006); see Shipwash v. Brown, 8 Vet. App. 218 
(1995).  Here, the record does not reflect that the veteran 
has ever been hospitalized for his service-connected PTSD.  
In addition, there is no evidence revealing that the 
veteran's condition cause marked interference with 
employment, e.g., employers' statements or sick leave 
records, beyond that already contemplated by the schedular 
rating criteria.  In fact, the veteran testified that he 
worked full time and told a recent VA examiner that he took a 
few days off from work during past year due to lack of sleep 
that made him feel edgy.  Consequently, while the veteran's 
PTSD may well cause some impairment in his daily activities, 
there is nothing in the record to distinguish his case from 
the cases of numerous other veterans who are subject to the 
schedular rating criteria for the same disability.  Thus, 
based on the record, the Board finds that the currently 
assigned 50 schedular rating under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, adequately addresses, as far as can 
practicably be determined, the average impairment of earning 
capacity due to the veteran's service-connected PTSD 
disorder.  See 38 C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability evaluation 
itself is recognition that industrial capabilities are 
impaired).  Therefore, in the absence of such factors, the 
criteria for submission for extraschedular consideration 
under 38 C.F.R. § 3.321(b)(1) have not been met.

Finally the Board notes that, in view of the holding in 
Fenderson, supra, the Board has considered whether the 
veteran is entitled to a "staged" rating for his service-
connected PTSD, as the Court indicated can be done in this 
type of case.  Based upon the record, it is found that at no 
time since the veteran filed his original claim for service 
connection has the disability on appeal been more disabling 
than as currently rated under the present decision of the 
Board.


ORDER

An initial 50 percent rating, but no more, is granted for 
post-traumatic stress disorder.  The appeal is allowed to 
this extent subject to the law and regulations governing the 
award of monetary benefits.


____________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


